Appealfrom a decision of the Unemployment Insurance Appeal Board, filed June 28, 1974, which reversed a referee’s decision and affirmed the initial determination of the Industrial Commissioner that the claimant was ineligible to receive benefits because she was not available for employment. The claimant’s lack of diligence in contacting such potential employers as were available to her constitutes substantial evidence to support the decision of the board. The remaining issues briefed by claimant’s counsel are not properly before the *781court upon this appeal. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.